VAUGHN, Judge.
The following property is exempt from taxation under G.S. 105-275 (4) as it was written when pertinent to this litigation.
“Personal property of residents of the State in its original package and fungible goods in bulk, belonging to a resident of the State, placed in a public warehouse for the purpose of transshipment to an out-of-state destination, and so designated on the original bill of lading, so long as such personal property remains in its original package or, if fungible, in bulk, and in such a public warehouse. No portion of a premises owned or leased by a consignor or consignee, or subsidiary of a consignor or consignee, shall be deemed to be a public warehouse within the meaning of this subdivision despite any licensing as such. (The purpose of this classification is to encourage the development of the State of North Carolina as a distribution center.)”
We hold that the trial judge reached the proper conclusion. Assuming that the goods are otherwise qualified for exemption, they must also (1) be placed in a public warehouse for transshipment to an out-of-state destination and (2) be so designated on the original bill of lading. Goods designated for transshipment “to an out-of-state or within the state destination” are not goods designated to an out-of-state destination within the meaning of the statute. Obviously all goods stored in a public warehouse are destined for eventual shipment to some point either without or within the state, as are other goods held by a manufacturer or distributor in his own warehouse. Plaintiff’s evidence that most of the goods were eventually shipped to points without the state is immaterial. The tax status of the goods must be determined by the original bill of lading at the time they are stored in the public warehouse.
Another section of'the statute, G.S. 105-275(3), does allow an exemption when the goods are stored in a public warehouse for transshipment to “an out-of-state or within the state destination” and are so designated on the original bill of lading. This exemption applies only when, among other things, the goods move into this state from some place without the state.
The judgment is affirmed.
Affirmed.
Judges Britt and Arnold concur.